
	

113 HR 4259 IH: Electronic Books Opening Opportunity for Knowledge Act
U.S. House of Representatives
2014-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4259
		IN THE HOUSE OF REPRESENTATIVES
		
			March 14, 2014
			Ms. DelBene (for herself and Mr. Hanna) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To amend the Higher Education Act of 1965 to lower the cost of college education by establishing
			 pilot programs to expand student access to digital course materials.
	
	
		1.Short titleThis Act may be cited as the Electronic Books Opening Opportunity for Knowledge Act of 2014 or the E–BOOK Act of 2014.
		2.FindingsCongress finds the following:
			(1)Rising costs are making it increasingly difficult for students and their families to afford a
			 college education.
			(2)In addition to the growing price of tuition, fees, and room and board, the average college student
			 in the United States must also spend more than $1,000 per year on
			 textbooks and supplies.
			(3)New learning technologies in higher education provide a growing opportunity to reduce the cost of
			 course materials for students and their families.
			(4)All students deserve the opportunity to obtain a high-quality education and acquire the skills
			 needed to compete in 21st-century economy.
			3.PurposeThe purpose of this Act is to identify savings in the cost of public college education for
			 undergraduate students by funding pilot programs in institutions of higher
			 education to provide expanded access to digital course materials as part
			 of their academic programs.
		4.Grants to Expand Access to Digital Course MaterialsTitle VIII of the Higher Education Act of 1965 (20 U.S.C. 1161a et seq.) is amended by adding at
			 the end the following new part:
			
				BBGrants for the Expansion of Access to Digital Course Materials
					891.Grants for Access to Digital Course Materials
						(a)Grants authorized
							(1)In GeneralFrom amounts made available by the Secretary pursuant to subsection (g), the Secretary may award
			 grants on a competitive basis to not more than 10 institutions of higher
			 education to reduce the cost of attendance for undergraduate students by
			 providing such students with expanded access to digital course materials.
							(2)Amount of funds to be awardedThe Secretary shall determine the amount of funds to be awarded for each grant based on the number
			 of students to be served under the grant, except that no grant under this
			 section shall be in an amount that is more than $2,000,000.
							(b)ApplicationAn institution desiring to obtain a grant under this section shall submit an application to the
			 Secretary at such time, in such form, and accompanied by such information,
			 agreements, and assurances as the Secretary may reasonably require.
						(c)PreferenceIn awarding grants under this section, the Secretary shall give preference to applications that
			 demonstrate a commitment to serving disadvantaged students.
						(d)Use of FundsEach grant awarded under this section shall provide to an institution of higher education funds to
			 support a pilot program for the institution to make digital course
			 materials available to undergraduate students in at least two different
			 academic departments. Such funds may be used for any of the following:
							(1)Purchasing and maintaining electronic equipment or software necessary for the operation of the
			 pilot program, including mobile computer devices and accompanying
			 hardware, software applications, computer systems and platforms, digital
			 and online content, online instruction, and other online services and
			 support.
							(2)Purchasing and maintaining digital and online content for the institution to make available
			 electronically to instructors or students, including paying any copyright
			 fees associated with the digital distribution of physical course
			 materials.
							(3)Hiring staff for the administration of the pilot program, with priority given to hiring enrolled
			 undergraduate students.
							(4)Building or acquiring extra storage space dedicated to equipment used for the pilot program.
							(5)Revising and adapting academic curricula as needed to implement the pilot program.
							(6)Acquiring such other goods or services as the Secretary determines appropriate.
							(e)Reporting requirements
							(1)Report to the SecretaryAfter a period of time to be determined by the Secretary, each institution of higher education that
			 receives a grant under this section shall submit to the Secretary a report
			 that includes—
								(A)an assessment of the effectiveness of the pilot program funded by the grant in reducing the cost of
			 attendance for students;
								(B)an assessment of any impact of the pilot program on student achievement;
								(C)an accounting of the purposes for which the grant funds were expended; and
								(D)any additional information the Secretary reasonably requires.
								(2)Report to CongressNot later than three years after the end of the first fiscal year in which a grant is awarded under
			 this section, the Secretary shall submit to Congress a report on the
			 effectiveness of the grants. Such report shall include—
								(A)an estimate by the Secretary of the amount of money saved by students who participate in the pilot
			 programs;
								(B)a summary of the best practices developed in the pilot programs;
								(C)a description of the types of digital course materials used in the pilot programs, including
			 electronic books, interactive and adaptive digital learning tools, and
			 open educational resources; and
								(D)any recommendations the Secretary determines appropriate regarding future congressional action
			 related to student access to digital course materials.
								(f)DefinitionsIn this section:
							(1)Cost of attendanceThe term cost of attendance has the meaning given the term in section 472.
							(2)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101(a), except that such term only includes public
			 institutions.
							(3)Digital course materialsThe term digital course materials includes electronic books, portable document format and word-processing documents, Internet
			 websites, interactive and adaptive digital learning tools, open
			 educational resources, and other digital and online educational resources.
							(4)Open educational resourcesThe term open educational resources means digital course materials that are made freely available online to the public with a
			 permanent copyright license granting advance permission for the public to
			 access, distribute, adapt, and otherwise use the work with appropriate
			 attribution to the authors as set forth in the materials.
							(5)Mobile computer deviceThe term mobile computer device means an electronic reader or tablet computer.
							(6)Disadvantaged studentThe term disadvantaged student means an undergraduate student who is—
								(A)from a low-income family;
								(B)a minority; or
								(C)from an economically or otherwise disadvantaged background.
								(g)FundingOf the funds made available in appropriation Acts for fiscal years 2015, 2016, and 2017 for the
			 purpose of making competitive grants to institutions of higher education
			 under this Act, the Secretary may make available to carry out this section
			 not more than $20,000,000.
						(h)SunsetNo grants may be awarded under this section after September 30, 2017..
		
